Citation Nr: 1236112	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for psoriasis, evaluated as 10 percent disabling from September 1, 2007 to April 14, 2009, as 60 percent disabling from April 15, 2009 to August 31, 2010, and as 10 percent disabling beginning September 1, 2010.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, granted service connection and a 10 percent rating for psoriasis, effective September 1, 2007.
FINDINGS OF FACT

1.  For the period beginning September 1, 2007 and ending April 14, 2009, the Veteran's service-connected psoriasis was manifested by scaling plaques and rashes on parts of the Veteran's face, arms, legs, back and abdomen, which affected at least 5 percent, but less than 20 percent, of the entire body, and less than 5 percent of exposed areas.  It was treated using several different topical medications, but did not require the use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, or intensive light therapy, UVB, PUVA, or electronic beam therapy.  It was not manifested by scarring or disfigurement.  

2.  For the period beginning April 15, 2009 and ending August 31, 2010, the Veteran's service-connected psoriasis was manifested by scaling plaques and rashes all over the Veteran's body, which was treated with UVB therapy.  There was no evidence of scarring or disfigurement.

3.  For the period beginning September 1, 2010, the Veteran's service-connected psoriasis was manifested by scaling plaques and lesions on parts of the Veteran's face, neck and forearms.  There was no evidence that the skin disorder affected 20 to 40 percent of the Veteran's entire body or exposed areas.  It was treated using several different topical medications, but did not require the use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, or intensive light therapy, UVB, PUVA, or electronic beam therapy.  It was not manifested by scarring or disfigurement.  


CONCLUSIONS OF LAW

1.  For the period beginning September 1, 2007 and ending April 14, 2009, the criteria for a rating in excess of 10 percent for psoriasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7805 (2007).

2.  For the period beginning April 15, 2009 and ending August 31, 2010, the criteria for a rating in excess of 60 percent for psoriasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7816 (2007).  

3.  For the period beginning September 1, 2010, the criteria for a rating in excess of 10 percent for psoriasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

In regards to being afforded an appropriate VA examination, the Board notes that the Veteran was afforded a VA examination in September 2007.  Most recently, the Veteran was scheduled for a VA skin examination in June 2012, but the Veteran failed to appear, without explanation and has not shown good cause for his failure to appear.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  Accordingly, the Board is satisfied that VA has no further obligation to schedule the Veteran for a current examination and in accordance with 38 C.F.R. § 3.655 (2011), the Board will decide the claim without the results of such an examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  


Factual Background

The Veteran was afforded a VA examination in September 2007, in response to her service connection claim.  She reported that she had suffered from psoriasis since 2001.  She complained of constant itching, crusting and burning.  She denied exudation, ulcer formation and shedding.  She reported that the condition involved areas exposed to the sun, including the arms, but did not include the face, hands, neck or head.  She also reported that during the previous twelve months, she had used corticosteroids for six or more weeks, which resulted in raw skin and lesions.  

On physical examination, there was no scarring present.  Psoriasis was identified on the arms, face and abdomen.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner found that there were no skin lesions present on the exposed area, but that psoriasis affected 10 percent of the Veteran's total body surface.

In the April 2008 rating decision on appeal, the RO granted service connection for psoriasis.  An evaluation of 10 percent was assigned, effective September 1, 2007.

In her May 2009 notice of disagreement, the Veteran claimed that she had flare-ups of psoriasis on her arms, legs, back and face, and that she was being treated with ultraviolet light at the Dewitt Army Hospital.  She also reported that her face and arms were so bad that she could not hide it with make-up, she kept herself covered, and that she was reluctant to go outside of the house.

In her August 2009 VA Form 9, she reported that she had lesions and scars on her arms, legs and face, and that the rash covered much of her face.  She also reported that she was receiving ultraviolet treatment three times per week.

Treatment records from the Dewitt Army Hospital show negative patch testing in April 2008 and a finding of more than 15 lesions all over the body in August 2008, treated as dermatitis.  On April 15, 2009, the Veteran began total body UVB treatment several times per week.  Treatments were tapered to twice weekly in October 2009.  On December 8, 2009, it was noted that her condition continued to improve and discussions were held regarding tapering treatments to once per week prior to discontinuation.  In June 2010, she was checked for moles with no discussion of therapy for dermatitis.  She continued to be prescribed with topical ointments.  Notes from September 1, 2010 indicate that the Veteran had been seen frequently in the past for phototherapy for steroid-induced dermatitis.  On physical examination, the examiner found lesions on the face and neck, and scattered, poorly defined mildly erythematous and slightly scaly plaques over the bilateral forearms.  The Veteran reported that the plaques were much better than before she had phototherapy and that they no longer bothered her.

In a July 2009 rating decision, the RO granted a 60 percent rating for psoriasis, effective April 15, 2009.  A 10 percent rating was assigned again beginning September 1, 2010.

The Veteran was scheduled for a VA skin examination in June 2012.  The Veteran failed to appear, without explanation, for the necessary examination.  Therefore, the case must be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

Analysis

DC 7816 provides ratings for psoriasis.  Psoriasis that affects less than 5 percent of the entire body or exposed areas, and requires no more than topical therapy during the previous 12 month period, is rated noncompensably (no percent) disabling. 

A 10 percent evaluation is warranted where at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12 month period. 

A 30 percent evaluation is warranted where 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12 month period. 

Finally, a maximum 60 percent evaluation is warranted where more than 40 percent of the entire body, or more than 40 percent of exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the previous 12 month period. 

DC 7816 also indicates that psoriasis can be evaluated as disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801 through 7805), depending upon the predominant disability.

Period beginning September 1, 2007 and ending April 14, 2009

The evidence of record does not show that during this period 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of her exposed areas were affected by her psoriasis.  Nor does it show that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of six weeks or more.  As noted above, the September 2007 VA examiner found that on physical examination, none of the Veteran's exposed areas were affected by her psoriasis, and only 10 percent of her total body surface was affected by the disorder.  

The Board has also considered the application of Diagnostic Codes 7800, 7801, 7802, 7803, and 7804, for scars.  The Veteran reported that during the previous twelve months, she had used corticosteroids for six or more weeks.  The medical evidence of record for this period shows that the Veteran was continuously prescribed corticosteroid creams, such as clovestasol cream, triamcinolone and hydrocortisone cream, to treat her psoriasis.  She was also prescribed dovonex and calcipotriene, which are forms of Vitamin D, to treat her skin disorder.  However, the evidence does not show that she required systemic therapy (administered orally or intravenously), such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, for twelve months during this period.  Accordingly, a rating in excess of 10 percent is not warranted under DC 7816 during this period.

As noted above, in her August 2009 VA Form 9, the Veteran reported that she had scars on her arms, legs and face, caused by her psoriasis.  The Veteran is competent to report the symptoms of her disability, but the Board notes that the objective medical evidence of record does not show that during this period, the Veteran had scars of the head, face or neck, or any other affected area of the body, that were deep, superficial, unstable, painful, or otherwise disabling, due to her psoriasis.  There is also no evidence of disfigurement of the head, face or neck, as a result of the Veteran's psoriasis.  As noted above, on examination in September 2007, the examiner noted that there was no scarring or disfigurement present, and no limitation of motion of any affected area of the Veteran's body.  In addition, there are no VA or private treatment records that show that the Veteran had scars as a result of her psoriasis.  Furthermore, the Veteran never reported scars that were deep, superficial, unstable, painful, or otherwise disabling.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

Accordingly, the Board finds that a rating in excess of 10 percent, under Diagnostic Codes 7800-7805, is also not warranted during this period.  

Period beginning April 15, 2009 and ending August 31, 2010

For the period beginning April 15, 2009 and ending August 31, 2010, the Veteran's psoriasis was rated as 60 percent disabling under DC 7816, based on evidence of UVB phototherapy of her entire body to treat her service-connected skin disability.  This is the maximum schedular rating allowable under this diagnostic code.

The Board has again considered the application of Diagnostic Codes 7800, 7801, 7802, 7803, and 7804, for scars.  Only DC 7800, pertaining to disfiguring scars of the head, face or scalp, would provide a basis for a higher schedular rating, specifically, an evaluation of 80 percent.

The medical evidence of record, including the September 2007 VA examination report and treatment records from the Dewitt Army Hospital, does not show that the Veteran's psoriasis is manifested by gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  

Accordingly, the Board finds that a rating in excess of 60 percent, under Diagnostic Code 7800, is also not warranted during this period.  

Period beginning September 1, 2010

As noted above, the evidence of record does not show that during this period 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of her exposed areas are affected by her psoriasis.  Nor does it show that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required for a total duration of six weeks or more, but not constantly, for twelve months during this period.  Specifically, treatment records from Dewitt Army Hospital show that on evaluation of the Veteran's skin in June 2010, there was no discussion of therapy for dermatitis, and she continued to be prescribed with topical ointments.  Notes from September 1, 2010 indicate that the Veteran had been seen frequently in the past for phototherapy for steroid-induced dermatitis.  On physical examination, the examiner only found lesions on the face, neck and bilateral forearms.  The Veteran reported that the plaques were much better than before she had phototherapy and that they no longer bothered her.

There is also no evidence showing that the Veteran has scars of the head, face or neck, or any other affected area of the body, that were deep, superficial, unstable, painful, or otherwise disabling, due to her psoriasis.  There is also no evidence of disfigurement of the head, face or neck, as a result of the Veteran's psoriasis.  The Board notes that, as the Veteran did not report for her scheduled VA examination in June 2012, color photographs of her condition could not be obtained and reviewed in support of her claim.  

Accordingly, a rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes during this period.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Finally, the record does not establish that the schedular criteria are inadequate to evaluate the service-connected disability so as to warrant the assignment of a higher rating on an extraschedular basis.  In this regard, the Board finds that the Veteran's disability has been manifested throughout the appeal by symptomatology contemplated by the applicable rating criteria.  Furthermore, the Board notes that there is no showing that the disability has resulted in marked interference with employment or that it has necessitated frequent periods of hospitalization or has otherwise rendered impractical the application of the regular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As there is no allegation or evidence of unemployability attributable to the Veteran's service connected disabilities, a TDIU is not warranted for any period on appeal.


ORDER

An increased rating for psoriasis for the period beginning September 1, 2007 and ending April 14, 2009, is denied.

An increased rating for psoriasis for the period beginning April 15, 2009 and ending August 31, 2010, is denied.

An increased rating for psoriasis for the period beginning September 1, 2010, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


